910 F.2d 673
Albert DURO, Petitioner-Appellee,v.Edward REINA, Chief of Police, Salt River Department ofPublic Safety, Salt River Pima-Maricopa IndianCommunity, et al., Respondents-Appellants.
No. 85-1718.
United States Court of Appeals,Ninth Circuit.
Aug. 15, 1990.

On Remand from the United States Supreme Court.
Before CHOY, SNEED and BRUNETTI, Circuit Judges.

ORDER

1
The mandate of the United States Supreme Court certified on May 29, 1990, in Duro v. Reina, --- U.S. ----, 110 S.Ct. 2053, 109 L.Ed.2d 693, reversed the judgment of this court.  Accordingly, we vacate our opinions at 821 F.2d 1358 (9th Cir.1987), and 851 F.2d 1136 (9th Cir.1988), and remand the case to the district court for the entry of a writ directing the dismissal of the prosecution against Duro for lack of jurisdiction, in accordance with the Supreme Court opinion.